Citation Nr: 0116096	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  98-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel




INTRODUCTION

The veteran had active service from May 1979 until April 
1981.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
in Lincoln, Nebraska (RO), which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  In an unappealed July 1981 rating decision, the RO denied 
service connection for latent schizophrenia.

3.  The evidence associated with the claims file subsequent 
to the RO's September 1997 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  An acquired psychiatric disorder was not manifested 
during service or for many years thereafter.  

5.  Competent medical evidence indicates that the current 
diagnosis of a schizotypical personality disorder and the 
previous diagnosis of latent schizophrenia are synonymous.

5.  Schizotypical personality disorder is not a disability 
for VA compensation purposes.  



CONCLUSION OF LAW

1.  The RO's July 1981 decision denying entitlement to 
service connection for latent schizophrenia is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence received subsequent to the RO's July 1981 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance is required in order to comply with the duty to 
assist as mandated by current law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, the Board notes that the veteran's 
service medical records are associated with the claims file 
and that the veteran has been afforded a VA examination in 
connection with his claim.  Additionally, the veteran's VA 
medical records were obtained, as well as medical records 
from the veteran's private psychiatric treatments.  Upon 
denial of the claim, the veteran was issued a Statement of 
the Case in March of 1998 that stated the basis for denial 
and set forth the evidence necessary to substantiate the 
claim.  Finally, the veteran originally scheduled a hearing 
before a Member of the Board at the RO in relation to his 
claim, but failed to appear for the scheduled hearing.  Under 
these circumstances, the Board finds that VA has satisfied 
its duty to assist and that this case is ready for appellate 
review.

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder on the basis that he has submitted new 
and material evidence not only sufficient to reopen his 
claim, but also sufficient to grant service connection.  The 
Board observes that the veteran's claim of service 
connection, originally characterized as latent schizophrenia, 
was first considered and denied by the RO in a July 1981 
rating decision.  The veteran was notified of that decision 
and of his appellate rights, but did not appeal the RO's 
decision.

The Board notes that in the March 1998 Statement of the Case, 
the RO appears to have reviewed the veteran's claim on the 
merits, rather than on the basis of new and material 
evidence.  However, despite the RO's actions, the Board must 
first examine whether the evidence warrants reopening the 
claim.  This is significant because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  Under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The July 1981 rating decision denying the veteran's claim 
relied upon the veteran's service medical records and a June 
1981 VA examination.  The veteran's service medical records 
report that the veteran was initially diagnosed with an 
identity crisis in an immature, borderline personality" in 
May 1980.  In January 1981 the original diagnosis was amended 
to latent schizophrenia.  In March 1981, a Physical 
Evaluation Board recommended the veteran for temporary 
retirement based on a finding of latent schizophrenia.  A VA 
examination conducted in June 1981 diagnosed the veteran with 
" (1) Schizophrenic reaction, latent type, in remission, and  
(2) psycho-sexual disorder, manifested by transvestitism."  
Based upon this evidence, the July 1981 rating decision 
denied the veteran's claim, citing Program Guide 21-1, 
Section O-12, which stated that latent schizophrenia was 
"not a disability within the meaning of applicable laws."

The evidence associated with the claims file subsequent to 
the July 1981 ratings denial includes examination and 
treatment progress notes from the veteran's private 
psychiatric caregiver, Saguaro Behavioral Health Center, 
dated July 1992 to January 1997.  A July 1992 Psychiatric 
Intake Evaluation indicates that the veteran was diagnosed 
with: Axis I - Rule out Schizoaffective Disorder, Rule out 
Major Depression - Recurrent, Transvestitism, Gender Identity 
disorder; Axis II - Rule out Schizotypical Personality 
Disorder.  Another July 1992 Psychiatric Intake evaluation of 
the veteran (conducted 3 days after the first intake 
evaluation) found his affect appropriate to content, with a 
depressed mood.  The veteran had no thought disorder or 
abnormal perceptions, but some paranoia was present.  His 
orientation and memory were intact, and his judgment was 
adequate.  The veteran was diagnosed with: Axis I - 
Dysthymia, Rule out sexual dysfunction, Rule out gender 
identity disorder; Axis II - Deferred.  In October 1992, a 
Minnesota Multiphasic Personality Inventory Psychological 
evaluation was conducted with the veteran.  The diagnostic 
impressions yielded from this test indicated: Axis I - Major 
Depression, Gender Identity Disorder, Axis II - Mixed 
Personality Disorder.  Progress notes from approximately 1993 
to 1997 also from Saguaro Behavioral Health Center are 
present.  The progress notes address issues such as the 
veteran's changing moods, family and work stresses, living 
accommodations, and gender issues, as they arose.

Also of record since the July 1981 denial are VA medical 
records dated September to November of 1996.  Contained 
within these records is a November 1996 Mental Health 
Interdisciplinary Treatment plan for the veteran.  The 
provisional diagnoses in this record indicates: Axis I - Rule 
out Schizophrenia, Gender Identity Disorder; Axis II - 
Borderline personality; Axis III - HTN, Hypoglycemia, history 
of anemia and spinal meningitis; Axis IV - Moderate; Axis V - 
40.  Other records from this time period include progress 
notes generally addressing issues such as the veteran's 
problems with paranoia, finances, housing, employment and 
employability, depression, and mood changes.

The veteran underwent a VA examination in December 1996 at 
which time the claims file was reviewed by the examiner.  At 
this examination, the veteran complained of depression, 
sleeplessness, paranoia, anxiety, tiredness, fatigue, poor 
concentration, and possible auditory hallucinations.  A 
mental status examination found the veteran's immediate 
memory intact, with mild impairment in recent memory as 
measured by the ability to recall three words after an 
interval of 5 minutes.  The veteran's remote memory was 
intact and he was oriented in all spheres.  His speech was 
somewhat vague and rapid, and though process production was 
spontaneous and sometimes overabundant.  Continuity of though 
was goal directed but contained some rambling if left without 
structure.  The veteran had no suicidal or homicidal 
ideation, and there were mild ideas of recurrence as well as 
some feelings of unreality.  The examiner evaluated the 
veteran's mood as somewhat apathetic and his range of affect 
as blunted.  Overall the veteran's judgment was intact, and 
his insight poor.  The examiner's final diagnoses indicated: 
Axis I - Gender Identity Disorder; Axis II - Schizo-typo 
personality disorder; Axis III - None; Axis IV - 
Unemployment, financial, and social isolation; Axis V - 
Current Global Assessment of Functioning around 40, highest 
Global Assessment of Functioning in the last year around 40.  
Finally, the examiner offered an explanation about his 
diagnoses.  The examiner indicated that the original 
diagnosis of schizophrenic reaction, latent type, identified 
in the VA examination of June 1981 is not inconsistent with 
his diagnosis resulting from this examination.  The examiner 
explained that the Diagnostic and Statistical Manual (DSM 
III) indicates "some cases previously diagnosed as latent 
are likely to be classed in this manual as schizo-typo 
personality disorder."  The examiner explained that the 
intent behind his explanation was that the two diagnoses, 
while different in terminology, are intended to be consistent 
with one another.

Finally, contained within the claims file are VA medical 
records from May and June of 1997.  At the beginning of May, 
records indicate that a mental status examination was 
performed.  The veteran appeared as a female, with very poor 
eye contact.  His thought process was organized as to content 
but demonstrated positive symptoms and signs for depression.  
The veteran had suicidal ideation with no plan, and no 
homicidal ideation and a sense of hopelessness.  His mood was 
depressed, with affect appropriate.  The veteran was mildly 
depressed with no frank psychosis.  Cognition was intact, and 
judgment was impaired secondary to depressed indecision.  
Records indicate that after several days of hospitalization, 
the veteran denied suicidal or homicidal ideation.  The 
veteran stated he was uncertain about living conditions but 
would look to find a shelter or live with a friend upon 
discharge.  The veteran also expressed interest in seeking 
employment.  The diagnoses indicated: Axis I - Dysthymia, 
Transvestic fetishism with gender dysphoria, History of major 
depressive disorder; Axis II - Schitzotypical personality 
disorder; Axis III - Irritable Bowel syndrome, History of 
headaches, Feminization secondary to estrogen treatment in 
past; Axis IV - Moderate to severe, homeless, poor support 
system, jobless; Axis V - 40 on admission, 50 on discharge.
Treatment notes following this examination deal with the 
veteran's medication regimen and dosage, as well as following 
his symptomatology and housing situation.

Based on the foregoing evidence, the Board finds that new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for schizotypical 
personality disorder has been submitted.  The evidence 
presented provides a fuller picture of the veteran's medical 
history, his current symptomatology, and the etiology of that 
symptomatology.  This evidence is neither cumulative, nor 
redundant, and in the Board's opinion is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claim is 
reopened.  

The Board will now consider the veteran's reopened claim on 
the merits, as did the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 392 (1993).  A veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated in the line of duty while in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.102, 3.303, 3.304.  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  However, congenital or developmental 
defects, personality disorders, and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(b).

After reviewing the foregoing evidence, the Board finds that 
service connection for an acquired psychiatric disorder is 
not warranted.  Service medical records and a June 1981 VA 
examination show the veteran was determined to have 
schizophrenia, latent type.  Upon review, a rating decision 
denied service connection on the basis that latent 
schizophrenia was not a compensable disability within 
applicable legislation because there are no psychotic 
episodes associated with the disorder.  Though records 
submitted since the original 1981 rating denial warranted 
reopening this claim based on additional etiologic and 
symptomatologic evidence, the additional evidence presented 
does not warrant granting the veteran's claim.  VA medical 
records, including the above-cited VA examination in December 
1996 and VA medical evaluation of May 1997, consistently find 
that the veteran suffers from schizo-typal personality 
disorder, which the examiner who performed the December 1996 
VA examination indicated was synonymous with the diagnosis of 
latent schizophrenia.  As such, service connection cannot be 
established for either latent schizophrenia or schizo-typal 
personality disorder as neither is considered a disability 
for VA purposes.  To the extent that the veteran's private 
psychiatric caregivers have reached other diagnoses, the 
Board only need note that the veteran is diagnosed with no 
disorder where an opinion was expressed that the disorder was 
in any way related to service.  

As the weight of the evidence continues to indicate that the 
veteran suffers from a disorder that is not considered a 
compensable disease or injury within the framework of 
applicable legislation, the veteran's claim for service 
connection cannot be granted.  The Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor or 
the veteran, the provisions of 38 U.S.C.A. § 5107(b), as 
amended, are not applicable, and the appeal is denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.

Service connection for an acquired psychiatric disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

